222 F.3d 269 (7th Cir. 2000)
William Kinslow, Plaintiff-Appellee,v.American Postal Workers Union,  Chicago Local, Defendant-Appellant.
No. 99-2293
In the United States Court of Appeals  For the Seventh Circuit
Argued February 11, 2000Decided August 2, 2000

Appeal from the United States District Court  for the Northern District of Illinois, Eastern Division.  No. 92 C 4120--Milton I. Shadur, Judge.[Copyrighted Material Omitted]
Before Posner, Manion and Kanne, Circuit Judges.
Manion, Circuit Judge.


1
The late Tommy Briscoe  used his presidency of the Chicago Local of the  American Postal Workers Union to facilitate  several different criminal schemes, including the  embezzlement of Union funds. For obvious reasons,  Briscoe and the Union secretary Elizabeth Bell  didn't take kindly to Union member William  Kinslow's persistent complaints and inquiries  about Union finances. When Kinslow went so far as  to request access to the Union's financial  records and to sue the Union, it retaliated by  expelling him. Kinslow sued Briscoe, Bell, and  the Union under the Labor Management Reporting  and Disclosure Act of 1959 ("LMRDA"). After a  bench trial, Kinslow prevailed on his retaliation  and access to financial records claims. He was  awarded overtime pay, punitive damages,  attorney's fees, and injunctive relief. The Union  appeals, raising numerous arguments. Only its  argument concerning overtime pay might have  merit, so we vacate the award of overtime pay and  remand the case for more specific findings on  this claim. We affirm in all other respects.

I.

2
Tommy Briscoe was first elected president of the  4,000-member Chicago Local of the American Postal  Workers Union in 1982. He soon began using his  office for criminal schemes and was eventually  indicted for embezzling Union funds. One of his  partners in crime was codefendant Elizabeth Bell,  who served as the Union's secretary and treasurer  from 1981 until 1992. Briscoe was eventually  convicted on fourteen counts, including charges  of making illegal loans, destruction of financial  records, mail and wire fraud, income tax evasion,  and theft and embezzlement of union funds. United  States v. Briscoe, 65 F.3d 576, 582 (7th Cir.  1995).1 For her part, Bell pleaded guilty to  aiding and abetting Briscoe in obtaining illegal  loans from the Union. Because the present case  was suspended due to Briscoe's criminal case, by  the time it went to trial, Briscoe had died.


3
William Kinslow was a member of the Union since  1971. During the early part of the Briscoe  administration, Kinslow served as executive vice  president of the Local, during which time he  began to suspect that something was amiss with  Briscoe's use of Union funds. On many occasions  he accused Briscoe and Bell of financial  improprieties, such as using Union funds to lease  Briscoe's car, bouncing checks drawn on Union  accounts, and illegally "borrowing" funds from  the Union. In October 1991, after Briscoe and  Bell were indicted for their crimes, Kinslow  requested from Bell copies of the Union's  financial records, as was his right under federal  law. For reasons that are now obvious, Bell  ignored his requests.


4
Various Union leaders became fed up with Kinslow  and began to retaliate against him. Several Union  stewards refused to file grievances on Kinslow's  behalf regarding the Postal Service's refusal to  assign Kinslow overtime work. In an apparent  effort to silence Kinslow or at least to make his  charges seem incredible, the stewards threatened  Kinslow and disparaged him to other Union  members. In response, Kinslow submitted repeated  complaints to Briscoe and the national Union  about the objectionable treatment. These  complaints were essentially ignored. The final  straw came in July 1992, when Kinslow sent a  letter to the Local's executive board outlining  Briscoe's pattern of conduct and reminding the  board of Briscoe's indictment. When Briscoe  learned of the letter, he invited Kinslow to  attend a board meeting to present his case.  Kinslow declined, not only because of his claimed  fear of bodily injury, but also because he  recognized the futility of attending a Briscoe-  led meeting. He did, however, urge the board to  conduct its own investigation of Briscoe.  Instead, the board charged Kinslow with engaging  "in conduct that would expose the Union to civil  liability," meaning his filing of this suit.  Ironically, it is this charge that set in motion  the events which would contribute to the Union's  civil liability in this case. Although the  accusation was out of line, in October 1992 the  Union members voted unanimously to expel Kinslow.  This gave Kinslow the distinction of being the  only member expelled from the Union in at least  twenty years. Undeterred, Kinslow appealed his  expulsion to the national Union, but as usual he  received no response.


5
Kinslow's suit was brought pursuant to the  LMRDA, which was enacted to ensure that unions  and their officials "adhere to the highest  standards of responsibility and ethical conduct."  29 U.S.C. sec. 401(a). After the expulsion,  Kinslow amended his complaint to allege that the  Union retaliated against him for bringing the  suit and for exercising his right to protest  unethical conduct, and that the Union refused him  access to the financial records. 29 U.S.C.  sec.sec. 411(a)(2), 411(a)(4), 431(c). Because  much of the evidence was undisputed, the district  court needed only a three-day bench trial to find  for Kinslow on all claims. The court granted  equitable relief in the form of Kinslow's  reinstatement and an injunction against further  retaliation. It also awarded $40,000 for overtime  wages that Kinslow lost because the Union failed  to file grievances on his behalf, $1 for his loss  of his LMRDA free speech rights, $150,000 in  punitive damages, and attorneys' fees. Although  Briscoe and Bell were also defendants, Briscoe  died on the eve of trial and Bell is presumably  judgment-proof, which explains why only the Union  appeals.

II.
A.  Examination of Union Financial  Records

6
The Union presents a series of arguments  asserting that the district court erred in  finding that the Union violated Section 431 of  the LMRDA by refusing Kinslow access to the  Union's financial records. To understand the  Union's arguments, a little background concerning  the LMRDA is necessary.


7
After determining that some union leaders were  running their organizations primarily for their  own benefit, Congress enacted the Labor  Management Reporting and Disclosure Act of 1959,  in part to curb embezzlement and other unlawful  activities. Finnegan v. Leu, 456 U.S. 431, 434  (1982); Mallick v. International Bhd. of Elec.  Workers, 749 F.2d 771, 776 (D.C. Cir. 1984).  Among other things, the LMRDA requires unions to  file annual financial reports with the Secretary  of Labor--known as LM-2 reports--detailing the  union's assets, liabilities, and disbursements.  29 U.S.C. sec. 431(b). Because union members are  often in the best position to discover union  corruption and have a vested interest in honest  union leaders, the Act also requires unions to  make available to their members those records  which purportedly corroborate the LM-2 reports.  29 U.S.C. sec. 431(c); Conley v. United  Steelworkers of Am., Local Union No. 1014, 549  F.2d 1122, 1123 (7th Cir. 1977). The provision is  designed "to make full information related to the  financial affairs of unions available to members  in order that they would be 'strengthened in  their efforts to rid themselves of untrustworthy  or corrupt officers.'" Conley, 549 F.2d at 1124  (quoting Antal v. District 5, United Mine Workers  of Am., 451 F.2d 1187, 1189 (3d Cir. 1971)). But  access to these reports is not unfettered.  Believing that some union members might harass  union officials with repeated requests for  documents, the LMRDA only requires the production  of financial records when the request is based on  good cause. Specifically, the LMRDA states


8
Every labor organization required to submit a  report under this subchapter shall make available  the information required to be contained in such  report to all of its members, and every such  labor organization and its officers shall be  under a duty . . . to permit such member for just  cause to examine any books, records, and accounts  necessary to verify such report.


9
29 U.S.C. sec. 431(c) (emphasis added). Thus, in  pursuing judicial enforcement of this right, the  plaintiff has the burden of showing that he has  just cause for seeking the information and that  his request is not simply based on idle  curiosity. Mallick, 749 F.2d at 784.


10
In attacking the district court's findings on  this claim, the Union first argues that Kinslow  had no just cause to see the Union's financial  records. Many courts have noted that the  "standard for determining whether there was just  cause is necessarily minimal. Just cause need not  be shown beyond a reasonable doubt, nor by a  preponderance of the evidence. It need not be  enough to convince a reasonable man that some  wrong has been done . . . ." Fruit and Vegetable  Packers and Warehousemen Local 760 v. Morley, 378  F.2d 738, 744 (9th Cir. 1967); see Landry v.  Sabine Indep. Seamen's Ass'n, 623 F.2d 347, 349  (5th Cir. 1980). Indeed, a union member need not  even suspect an impropriety, although a  reasonably-based suspicion would certainly  constitute just cause. The just cause requirement  simply entails a showing that the union member  had some reasonable basis to question the  accuracy of the LM-2 or the documents on which it  was based, or that information in the LM-2 has  inspired reasonable questions about the way union  funds were handled. Mallick, 749 F.2d at 781  ("Typically, union members will be interested in  looking at underlying records precisely because  they believe the LM-2 reports are accurate, and  raise questions about the handling of union  funds.").2


11
In this case, at the time Kinslow initially  requested the records, Briscoe and Bell had  already been indicted for embezzlement and for  issuing improper loans with union funds. The  existence of the indictment indicates that an  impartial grand jury believed that crimes  relating to union disbursement of funds probably  occurred. Clearly the indictment gave Kinslow a  rational basis for his suspicions and a good  reason to inspect the Union's financial records.  Because just cause under the LMRDA requires less  than a reasonable suspicion of wrongdoing, and an  indictment's indication of probable cause easily  surpasses the requisite showing, an indictment  for financial improprieties within the Union  certainly satisfies the just cause requirement.  Only a criminal conviction for embezzlement,  which requires proof beyond a reasonable doubt,  could provide a stronger basis for good cause.  Incidentally, even after Briscoe was convicted  and Bell pleaded guilty, the Union continued to  refuse to provide Kinslow with the requested  documents. Because either the indictment or the  convictions would instill in any reasonable  person a level of skepticism surpassing  reasonable suspicion, the Union's argument that  Kinslow lacked just cause is patently frivolous.


12
Its next argument isn't much better. The Union  contends that it had no duty to turn over the  financial records to Kinslow because at the time  he requested the documents he didn't state his  reason for seeking them. Notably, the text of Section 431 seems to require the plaintiff to  show at trial that he had good cause to examine  the books. It doesn't explicitly require that the  union member inform the union of the reasonable  basis for his inquiry. The "notice of reasons"  requirement to which the Union points is a  judicial addition which apparently is based on a  hope that once the union learns of the member's  good cause, it will comply with its duty to turn  over documents without requiring the member to  resort to litigation. Morley, 378 F.2d at 743.  This reasoning may have some logic to it, but it  also has obvious limitations. It seems likely  that corrupt union officials would be more  reluctant to produce incriminating documents once  they know that suspicion is converging on them.  At that point, they have little to gain by  handing over incriminating documents, and much to  lose, specifically because they know that there  is good cause for suspicion. Thus, contrary to  the rationale underlying this rule, notice of  good cause might make unions less inclined to cooperate.


13
We also note that in Morley, the case from which  this requirement originated, the Ninth Circuit  acknowledged that there is no specific statutory  requirement of prior notice, and whatever right  there was to notice was waived in that case.  Furthermore, the D.C. Circuit case cited by  Morley in support of the existence of this notice  requirement in fact never adopted such a rule.  See International Bhd. of Teamsters, Chauffeurs,  Warehousemen and Helpers of Am. v. Wirtz, 346  F.2d 827, 832 (D.C. Cir. 1965) (assuming without  deciding that the member must give notice to the  Union of his just cause at the time the document  request is made). Although we too previously  derived from legislative history the assumption  that this requirement is legitimate, see Conley,  549 F.2d at 1124, it seems that even if the  rationale underlying the policy were sound, the  desire to encourage the settlement of the claim  without litigation is hardly a sufficient basis  for whittling away a union member's statutory  rights. This is especially so when we consider  that the notice prerequisite cuts against the  statute's goal of permitting timely access to  union financial records in order to prevent  corruption. But we need not further address this  issue today because even those courts that have  added this condition recognize three separate  exceptions, any one of which is applicable here.  Specifically, a union member seeking union  financial records need not inform the union of  his basis for suspecting financial improprieties  when the basis for his suspicions should be known  to the union, when the union waives this notice  requirement by failing to ask for his reasons, or  when a reasonable union member would believe that  providing such notice would be futile. Morley,  378 F.2d at 743; cf., Bagsby v. Lewis Bros. Inc.  of Tenn., 820 F.2d 799, 805 (6th Cir. 1987)  (Ryan, J., concurring); Retana v. Apartment,  Motel, Hotel and Elevator Operators Union, Local  No. 14, AFL-CIO, 453 F.2d 1018, 1027 (9th Cir.  1972).


14
Here, Briscoe and Bell's indictment for  embezzlement was well known among the union  leadership, and so Kinslow's reason for seeking  the records should have been obvious to the Union  as well. Because the Union had notice of  Kinslow's just cause for desiring to examine the  documents, Kinslow was not obliged to inform the  Union of his obvious reasons. Furthermore, even  if there had been no indictment, Kinslow would  still be exempted from any duty of prior notice  because Briscoe's criminal exploits were so well  known within the union that any reasonable  members should have suspected that criminal  conduct was afoot. See Briscoe, 65 F.3d at 580  (describing Briscoe's exploits, including  testimony that he openly destroyed union records  and instructed the Union's administrative staff  to collect loan application fees only in cash).  As a second independent ground for excusing  actual notice, the Union waived any right to  notice by failing to ask Kinslow about his  reasons for requesting the documents. Instead of  attempting to find out what prompted Kinslow's  demand, the Union simply ignored his requests. In  a nearly identical case, the Ninth Circuit held  that this constitutes waiver. It stated:


15
Here the members presented a written demand to  inspect the records. The union's answer was to  ignore the demand. Had it wished to exercise its  right to have a showing of just cause, the union  should have asked the demanding members to allege  such cause. To completely ignore the members'  demand is inconsistent with the purpose of the  union's rights to first consider the just cause  allegation. To ignore the members' demand is a  reflection of the union officers' attitude that  they are unconcerned with the demand, whether or  not it is supported by just cause.


16
Morley, 378 F.2d at 743. The Postal Workers Union  displayed the same attitude in refusing to  respond to Kinslow's demands, so any right it had  to notice was waived. This attitude lends support  to a third independent reason to excuse notice futility. The Union's repeated acts of disdain  for Kinslow's rights would lead a reasonable  person to believe that even if Kinslow set forth  a detailed list of his reasons for suspecting  illegal conduct, the Union would still have  refused to produce the documents. Section 431  doesn't require a union member to perform futile  acts in order to vindicate his rights.  Accordingly, Kinslow was under no obligation to  provide the Union with a detailed list of his  concerns when this would most likely prove  fruitless.


17
The Union next argues that Kinslow didn't  specifically identify the documents he wanted. We  have already discussed the hollowness of this  argument in the context of the Jencks Act; it is  impossible for a person requesting documents he  has never seen to describe them with great  detail. United States v. Johnson, 200 F.3d 529,  534 (7th Cir. 2000); United States v. Allen, 798  F.2d 985, 997 (7th Cir. 1986). In recognition of  this fact, the LMRDA, like the Jencks Act, does  not require great precision in crafting requests.  Rather, we perceive the statute to require only  minimal specificity. Here, Kinslow requested  "full financial disclosure of our Local's  Financial business including copies of the  General Account, Payroll Account and also the  full minutes of both the Executive Board and  General meeting minutes. For months beginning May  1990 to September 1991." This request was  sufficiently specific to apprise the Union of  what Kinslow desired. Moreover, to the extent it  was imprecise or overly broad, the Union waived  any objection by failing to ask Kinslow for more  precision, as we discussed above with respect to  notice of just cause. Accordingly, we reject the  Union's lack of specificity argument.


18
The Union's last argument concerning Kinslow's  access claim is that it was impossible to comply  with his request because either the Departments  of Labor or Justice had the relevant documents.  This argument seems specious in light of its late  introduction into the case and the Union's  contention that it couldn't even tell what  documents Kinslow wanted. If it didn't know what  documents Kinslow was requesting, it is unlikely  that it could know that it didn't have them. This  apparent inconsistency might be reconcilable if  the government had seized all of the Union's  financial documents and the Union kept no copies,  but the record indicates otherwise. Regardless,  there is sufficient evidence in the record to  support the district court's implicit finding  that the Union had the documents, so we cannot  say that the district court erred in granting  relief on this claim.

B.  Overtime Pay

19
The Union next attacks the district court's  award of $40,000 for Kinslow's lost overtime with  essentially three arguments. First, the Union  contends that the award is barred by the statute  of limitations, but as the district court noted,  the Union waived its statute of limitations  argument by failing to develop it before the  district court. Its second argument is that the  award was the result of the district court's  prejudice against the Union, but because this  argument is undeveloped on appeal, it too is  waived. Kelly v. United States E.P.A., 203 F.3d  519, 522 (7th Cir. 2000). This leaves only the  Union's argument that it cannot be held liable  for the lost overtime because only the Postal  Service could award overtime. For his part,  Kinslow concedes that only the Postal Service  awards overtime, but he maintains that the Union  is also responsible for its retaliatory failure  to grieve his complaint to the Postal Service.


20
Although Kinslow's claim is for retaliation  based on the exercise of his LMRDA free speech  rights, it is a hybrid claim in the sense that  the harm Kinslow suffered stemmed from both his  employer's denial of overtime and the Union's  failure to grieve the wrong. Such claims are  usually brought against the Union in suits for  breach of the duty of fair representation and  against the employer for breach of the collective  bargaining agreement. See 29 U.S.C. sec. 185(b);  Christiansen v. APV Crepaco Inc., 178 F.3d 910,  913 n.2 (7th Cir. 1999) (hybrid cases entail an  employer's breach of the CBA and the union's  breach of its duties to grieve the wrong  committed by the employer); Demars v. General  Dynamics Corp., 779 F.2d 95, 97 (1st Cir. 1985).  Even though no claim was brought against the  Postal Service, in hybrid cases the district  court is required to assign responsibility to  both the union and the employer according to  which party is most culpable for the specific  facets of harm suffered by the plaintiff. The key  in such suits is "to apportion liability between  the employer and the union according to the  damage caused by the fault of each," so that the  union does not have to pay the employer's share  of the damages, and vice-versa. Vaca v. Sipes,  386 U.S. 171, 197 (1967); Seymour v. Olin Corp.,  666 F.3d 202, 213 (5th Cir. 1982). For purposes  of apportioning responsibility, the fact that  Kinslow is suing for retaliation as opposed to  breach of the duty of representation is of no  moment, as the general principles applicable to  breach of the duty of fair representation cases  apply equally to retaliation cases.


21
In Bowen v. United States Postal Service, the  Supreme Court reviewed a district court's  apportionment of damages in a hybrid case arising  out of a postal employee's wrongful termination  and the union's wrongful failure to grieve his  complaint. 459 U.S. 212, 214 (1983). Because both  the union and the Postal Service shared  responsibility for the employee's lost wages, the  Court apportioned damages according to a temporal  framework. Thus, as the employer was responsible  for the employee's discharge, the Court held that  the Postal Service was liable for all the pay the  employee would have earned prior to the time he  would have been reinstated had the union properly  pursued his case. But because the employee  probably would have been reinstated had the union  promptly sought redress, the Court thought that  it would be "unjust to require the employer to  bear the increase in the damages caused by the  union's wrongful conduct." Therefore, it held  that only the union was liable for the wages the  employee would have earned after he would have  been reinstated had the union fairly represented  him. 459 U.S. at 223; see Cruz v. Local Union  Number 3 of the Int'l Bhd. of Elec. Workers, 34  F.3d 1148, 1158 (2d Cir. 1994); Aguinaga v.  United Food and Commercial Workers Int'l Union,  993 F.2d 1463, 1475 (10th Cir. 1993); Niro v.  Fearn Int'l, Inc., 827 F.2d 173, 179 (7th Cir.  1987).


22
In our case, Kinslow's lost opportunity to work  overtime is initially traceable to the Postal  Service's breach of the CBA through its failure  to assign him overtime. So the Postal Service's  responsibility begins with the time it first  breached the CBA, and had Kinslow also sued the  Postal Service, it would have been responsible for the damages accruing from the initial lost  opportunity to work overtime. As far as the  Union's responsibility for Kinslow's predicament,  he does not allege that the Union affirmatively  caused the Postal Service to breach the  agreement, which would be the only basis for  assigning responsibility to the Union for the  breach. Instead, Kinslow only claims that the  Union failed to rectify the breach by refusing to  file a grievance on his behalf. So the Union  cannot be held responsible for any overtime  Kinslow lost prior to the date Kinslow would have  been reinstated if it had processed his  complaints. The Union is liable, however, for the  lost overtime which occurred after it should have  sought a remedy for the Postal Services's breach  of the CBA. Thus, we reject the Union's argument  to the contrary.


23
All that is left is to determine what portion,  if any, of the $40,000 awarded is derived from  overtime Kinslow lost prior to the date he would  have obtained overtime work had the Union not  retaliated against him; that is, what portion of  the award is attributable to the Postal Service  rather than the Union. We cannot make this  determination on the present record, however,  because the district court made no specific  findings as to the date the Union should have  filed a grievance, and the date the grievance  should reasonably have resolved Kinslow's  dilemma. Thus, we cannot say whether the award of  overtime pay accurately reflects that portion of  harm for which the Union is responsible, although  the record seems to indicate otherwise.  Therefore, we must vacate the award and remand  the case to the district court so that it might  reconsider its award and enter further findings.  Such findings should include the date Kinslow was  first denied overtime, the date Kinslow first  complained about his plight, the date he would  have been allowed to work overtime had the Union  grieved his complaint, the amount of overtime he  likely would have worked, and the amount of  compensation he would have received per hour of  overtime. Of course, the district court may  exercise its discretion to reopen the record and  receive additional evidence on these points.  Although we do not retain jurisdiction over this  case, any disagreement with the district court's  subsequent award could be addressed in a  separate, successive appeal, which would be heard  by this panel.

C.  Punitive Damages

24
The Union also challenges the award of $150,000  in punitive damages, asserting among other things  that its conduct was not sufficiently egregious  to warrant punitive damages.3


25
The LMRDA does not specifically permit or  preclude punitive damages. But because all union  members' rights are threatened when one member's  rights are violated, courts have held that the  LMRDA implicitly authorizes the award of punitive  damages to deter malicious violations of the Act.  Maddalone v. Local 17, United Bhd. of Carpenter  and Joiners of Am., 152 F.3d 178, 186 (2d Cir.  1998); Woods v. Graphic Communications, 925 F.2d  1195, 1205 (9th Cir. 1991); Doty v. Sewall, 908  F.2d 1053, 1062 (1st Cir. 1990). Punitive damages  are awarded in LMRDA cases only where the union  has acted with ill will or reckless disregard for  the plaintiff's interests. Thompson v. Office and  Professional Employees Int'l Union, AFL-CIO, 74  F.3d 1492, 1508-09 (6th Cir. 1996). Thus, to  merit such an award, the plaintiff must show  that: (1) in retaliating against the plaintiff,  the union acted willfully or with reckless  disregard for the plaintiff's interests; and (2)  the conduct of the union was egregious or the  harm it inflicted was severe. Woods, 925 F.3d at  1206; Schmid v. United Bhd. of Carpenters and  Joiners of Am., 827 F.2d 384, 386 (8th Cir. 1987)  (per curiam); Bise v. International Bhd. of Elec.  Workers, AFL-CIO Local 1969, 618 F.2d 1299, 1306  (9th Cir. 1979). Because we believe this approach  is in accordance with the policies and goals of  the LMRDA, we apply this test to the present  case.


26
Despite the Union's protestations to the  contrary, the record is replete with instances of  egregious conduct manifesting a specific intent  to harm Kinslow in retaliation for voicing his  concerns about corruption. The Union tries to  distance itself from president Briscoe, but a  Union can only act through its agents, and the  actions and intentions of the Local president  would usually be imputable to the Local.  Regardless, it wasn't just Briscoe who  retaliated; the Union stewards were also  involved, as they refused to grieve Kinslow's  complaints about overtime. And although Kinslow  wasn't required to show that the rank and file  members specifically approved their officers'  misdeeds in order to merit punitive damages, the  record indicates that the Union members ratified  Briscoe's heavy-handed tactics by voting  unanimously to expel Kinslow from the Union. Even  after Briscoe was incarcerated and a new  president installed, the Union made no attempt to  reinstate Kinslow, and in fact thwarted such  efforts. See Howard v. Weathers, 139 F.3d 553,  555 (7th Cir. 1998) (describing the Union's  refusal to even consider reinstatement). As the  district court acknowledged, the Union leadership  has "done absolutely nothing to make things right  with Kinslow. To the contrary, the Union not only  stubbornly continued to defend this case (as was  its right) but sought to do so on wholly  untenable grounds (as was not its right)." In  light of the Union's malicious intent, the  seriousness of its conduct, and the need to deter  similar acts, the Union's arguments about  punitive damages are also untenable. In short,  when faced with conduct this outrageous, we  cannot say that the district court erred in  awarding substantial punitive damages.

D.  Attorneys' Fees

27
Finally, the Union argues that the district  court erred in awarding attorneys' fees.


28
The district court awarded attorneys' fees for  both Kinslow's Section 431 access to financial  records claim and his Section 411 retaliation  claim. Section 431 specifically authorizes  attorneys' fees, and the Union apparently doesn't  challenge the award of fees on this claim. 29  U.S.C. sec. 431(c); see generally Stomper v.  Amalgamated Transit Union, Local 241, 27 F.3d 316  (7th Cir. 1994). As to the Section 411 claim,  although the LMRDA does not specifically  authorize counsel fees, the Supreme Court has  held that courts may exercise their inherent  equitable power to award attorneys' fees in such  cases. Hall v. Cole, 412 U.S. 1, 4-5 (1973); see  Stomper, 27 F.3d at 319. In Hall, the plaintiff  was a union member whose union violated the LMRDA  by expelling him in retaliation for criticizing  union policies. He prevailed at trial and was  awarded attorneys' fees, which the union  challenged. The Court found two bases for  upholding the award. First, under a punitive  theory, it held that attorneys' fees were  awardable to punish the union for its malicious  conduct. Second, under a common benefit theory,  because the plaintiff's suit benefitted all of  the union's members, the Court believed that  fairness dictated that all of the union members  should share the costs of the common benefit.  Hall, 412 U.S. at 5; see Murray v. Laborer's  Union Local No. 324, 55 F.3d 1445, 1453 (9th Cir.  1995). It therefore affirmed the award of counsel  fees.


29
The district court in the present case similarly  believed that attorneys' fees were warranted  under either of these rationales. As we have  already discussed the need to punish the Union,  we will not address that issue again here. It is  sufficient to note that the Union's misdeeds,  which were only corrected through this suit, were  sufficiently egregious to warrant both punitive  damages and attorneys' fees. Although this  rationale alone justifies the attorneys' fees,  the common benefit rationale is also relevant. As  to that theory, the Supreme Court in Hall aptly  described the benefit that a retaliation  plaintiff bestows upon his fellow union members  in pursuing his claim


30
[T]here can be no doubt that, by vindicating his  own right of free speech guaranteed by sec.  101(a)(2) of Title I of the LMRDA, respondent  necessarily rendered a substantial service to his  union as an institution and to all of its  members. When a union member is disciplined for  the exercise of any of the rights protected by  Title I, the rights of all members of the union  are threatened. And, by vindicating his own  right, the successful litigant dispels the  "chill" cast upon the rights of others. Indeed,  to the extent that such lawsuits contribute to  the preservation of union democracy, they  frequently prove beneficial "not only in the  immediate impact of the results achieved but in  their implications for the future conduct of the  union's affairs."


31
Hall, 412 U.S. at 8 (quoting Yablonski v. United  Mine Workers of Am., 466 F.2d 424, 431 (1972)).  Kinslow's tenacity in pursuing his claims  assisted his fellow Union members by sending a  clear message to Briscoe's comrades who remained  in Union leadership positions that the violation  of free speech rights will not go unpunished. By  vindicating his own rights, Kinslow's suit warns  Union officials not to violate the LMRDA rights  of other Union members and provides a fine  example of the punishment that corruption will  elicit. Furthermore, Kinslow's suit was, in part,  the catalyst for the investigation of Briscoe and  his eventual conviction. This, in turn, forced  his resignation from the Union, which in itself  was a benefit to honest members of the Union.  Accordingly, whether the district court's award  of attorneys' fees is based on a punitive or  common benefit theory, it did not abuse its  discretion.

III.

32
The district court's decision to award punitive  damages, injunctive relief, and attorneys' fees  is AFFIRMED in all respects. But we VACATE the award  of overtime pay and REMAND this portion of the case  to the district court for the purpose of entering  more specific findings and any further  proceedings consistent with this opinion.



NOTES:


1
 The Secretary of Labor also investigated Briscoe,  Bell, and the Union for conducting fraudulent  elections. See Brock v. American Postal Workers  Union, AFL-CIO, Chicago Local, 815 F.2d 466 (7th  Cir. 1987).


2
 The Fifth Circuit has defined "just cause" as  "circumstances that would put a reasonable union  member on notice that further investigation is  warranted to assure that the union's LM filings  with the Secretary of Labor (required under sec.  431) comport with the union's own records of its  activities." Fernandez-Montes v. Allied Pilots  Ass'n, 987 F.2d 278, 285 (5th Cir. 1993). While a  belief that the LM-2 might be inaccurate would  certainly constitute "just cause" for examination  of the union's books, we fear that the Fernandez-  Montes's formulation of this concept might lead  parties to believe that the right of access is  limited to only instances where union members  seek to verify figures in the LM-2. A  verification rationale is too narrow because it  "reduces the right of examination to a check on  the union's arithmetic." Mallick, 749 F.2d at  781. Because the Fifth Circuit's formulation is  not clear on this point, we want to explicitly  state our agreement with the D.C. Circuit that  "just cause" encompasses more than just a desire  to confirm the information on the LM-2 statement.


3
 The Union makes no argument that the award was  excessive in relation to the amount of compensatory  damages awarded.